Citation Nr: 1128718	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  05-39 330A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to compensation benefits for claimed diabetes mellitus under the provisions of 38 U.S.C.A.§ 1151 (West 2002). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to January 1972.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the RO.  

The Board remanded the case to the RO in January 2009 for additional development of the record.   


FINDINGS OF FACT

1.  The Veteran is shown to have undergone medical treatment at VA for the nonservice-connected schizophrenia and to have been prescribed risperidone prior to 1999, olanzapine from April 1999 to April 2004, and risperidone again in April 2004.  

2.  The currently demonstrated diabetes mellitus is not shown to have been caused by hospital care, medical or surgical treatment, or the use of medication furnished by VA in connection with treatment furnished for his nonservice-connected schizophrenia. 


CONCLUSION OF LAW

The criteria for an award of compensation benefits for diabetes mellitus as due to VA medical treatment in accordance with the provisions of 38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R.§ 3.361 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

The VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that the Veteran was apprised of VA's duties to both notify and assist in correspondence dated in November 2004, prior to the initial adjudication of the claim, and in March 2006 and March 2009.  

The letters notified the Veteran of what information and evidence must be submitted to substantiate a claim for compensation pursuant to 38 U.S.C.A.§ 1151, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  

The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if compensation benefits are granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the March 2006 letter and the claim was May 2008, April 2010, and June 2010.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim.  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  

Therefore, the Board finds the duty to notify provisions of VCAA have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless.    

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  The VA treatment records dated from 1999 to 2009 were obtained and associated with the claims folder.  

There is no identified relevant evidence that has not been obtained for review.  A VA medical opinion was obtained in May 2009 as to whether the olanzapine caused the claimed diabetes mellitus.  In April 2011, a medical expert opinion also was obtained.  

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  


Legal Criteria

For purposes of this section, a disability or death is a qualifying additional disability if the disability or death was not the result of the veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary and the proximate cause of the disability or death was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination, or an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b). 

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  38 C.F.R. § 3.361(d)(1). 

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  

The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  

In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2). 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence. 38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


Analysis

After careful review of the evidence on file, the Board concludes that the preponderance of the evidence is against the claim for compensation benefits for diabetes mellitus under the provisions of 38 U.S.C.A.§ 1151.    

The Veteran asserts that the medication, olanzapine, was prescribed by VA for treatment of his schizophrenia and caused him to develop diabetes mellitus.  See the Veteran's statement dated in November 2004.  He notes that a VA physician told him in December 2005 that his diabetes mellitus was caused by the medication prescribed to treat his nervous condition.    

The record shows that the Veteran was prescribed olanzapine in April 1999.  The medication was discontinued in April 2004 when the Veteran was started on risperidone.  Diabetes mellitus type II was diagnosed in September 2004.   

The probative medical evidence in this regard establishes that the claimed diabetes mellitus was not proximately caused by or the result of VA medical treatment, specifically to include the use of olanzapine or risperidone in treating the Veteran's schizophrenia.  

In connection with a VA examination in May 2009, a VA physician opined that it was less likely than not that the Veteran's diabetes mellitus was caused by or related to transient olanzapine therapy for schizophrenia.  

The physician added that there was an "increase in hyperglycemia" with this therapy over those treated with a placebo, indicating that two-thirds of that group would have had hyperglycemia regardless of the therapy and overall that there was less than a 6 percent chance that the Veteran's diabetes mellitus was caused by or related to the use of the medication. 

Because the VA physician did identify the specific research or study in rendering the opinion, the Board undertook to obtain a medical opinion from a VA medical specialist in endocrinology.  

In April 2011, the Board obtained the VA expert medical opinion as to whether it was at least as likely as not that the antipsychotic medication used to treat the Veteran's schizophrenia to include olanzapine and/or risperidone was the proximate cause of the claimed diabetes mellitus.  

In the April 2011 opinion, a VA medical specialist noted that he had  reviewed the Veteran's medical history and the current medical and scientific research and indicated that the Veteran had a history of schizophrenia and depression treated with second generation antipsychotic medications, risperidone and olanzapine.  

The VA medical specialist further noted that the Veteran had been taking risperidone prior to 1999 when it was changed to olanzapine and then was switched back to risperidone in 2004, or the same year that the diabetes mellitus was diagnosed, citing to laboratory data from 2004 that established the diagnosis.   

The VA medical specialist noted that the Veteran's weight and BMI in 2004 was about 200 pounds and 29 percent to 30 percent, respectively, and that, more recently, he weighed about 175 pounds ( having lost 25 pounds) with a BMI of 25 percent to 26 percent and had been treated with oral sulfonylureas.  

The VA medical specialist first opined that it was not at least as likely as not that the antipsychotic medication was the proximate cause of the diabetes mellitus (the probability of the medication having caused the diabetes was under 50 percent), noting  that second generation antipsychotic medications, specifically olanzapine, had been implicated as possible risk factors for developing diabetes and that several epidemiologic studies had quantified the risk for olanzapine with varying results from no risk to a small risk and citing a reference identified as Consensus Development Conference on Antipsychotic Drugs and Obesity and Diabetes; Diabetes Care 27:596-601, 2004.  

The VA medical reviewer added that a large, recent study from VA had studied the diabetes risk in 15,767 patients prescribed olanzapine, risperidone or quetiapine and  estimated that the use of olanzapine was associated with a 64 percent increase in the risk of developing diabetes, citing to a reference identified as  Diabetes Risk Associated with the Use of Olanzapine, Quetiapine, and Risperidone in Veteran Health Administration Patients with Schizophrenia, by Lambert, BL, et al., from the America Journal of Epidemiology 164:672-681, 2006.  

 The increased risk was noted to be small enough that, in a given patient, it was more likely than not that diabetes mellitus would have developed anyway in the absence of olanzapine therapy.  In other words, the VA medical specialist opined that the probability of the medication having caused diabetes mellitus in a given patient was under 50 percent.  

The VA medical reviewer added that olanzapine was not listed as a medication that induced diabetes mellitus in the most recent American Diabetes Association publication "Diagnosis and Classification of Diabetes Mellitus," Diabetes Care 34:S62-S69, 2011.  

The Board has the duty to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997), and cases cited therein.  In evaluating the probative value of a medical statement, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  

Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez- Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court found that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  Id.  

The Court added that the claims file "[was] not a magical or talismanic set of documents, but rather a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion to assist the adjudicator in making a decision on a claim."  Id.

Accordingly, on this record, the Board finds the April 2011 VA expert medical opinion to have great evidentiary weight in that it was based a review of the claims file that included the Veteran's entire medical history and relied on recent medical research in rendering the requested medical opinion.  

The Board also notes that VA medical reviewer was identified as being a specialist in endocrinology and, thus, had skill and expertise to render the requested medical opinion.  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See also Black v. Brown, 10 Vet. App. 279, 284 (1997). 

Significantly, the Veteran has not presented any competent medical evidence to support his lay assertions that the medication in question caused the development of diabetes mellitus in his case.  The Veteran in this regard is not shown to be qualified to render medical opinion as to etiology question presented in this case.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).  

Having concluded that the preponderance of the evidence is against the claim that the diabetes mellitus was caused by or the result of VA medical treatment, there is no need to address the required statutory elements of fault on the part of VA or whether the event was not reasonably foreseeable.  

Therefore, on this record, the Board concludes that the claim for compensation benefits under the provisions of 38 U.S.C.A. § 1151 must be denied. 


ORDER

Compensation for diabetes mellitus in accordance with the provisions of 38 U.S.C.A. § 1151 is denied. 


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


